department of the treasury internal_revenue_service washington d c apr cc dom fs p si uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject research_and_experimental_expenditures this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t p year year year year w x y z dollar_figure dollar_figure dollar_figure dollar_figure issue whether the taxpayer’s expenditures were for the acquisition of another’s production or process or incurred in connection with the construction or manufacture of depreciable_property by another not at the taxpayer’s risk or pursuant to a performance guarantee conclusion the taxpayer’s expenditures were for the acquisition of another’s production or process and not at the taxpayer’s risk facts t is in the business of developing and marketing p in fiscal years ending april year through year t claimed a deduction for research expenses pursuant to sec_174 in the amounts of dollar_figurew dollar_figurex and dollar_figurey respectively t filed an amended_return for the fiscal_year ending april year claiming a deduction for research expenses pursuant to sec_174 in the amount of dollar_figurez the claimed expenses arose from three standard contracts a standard product agreement a standard product license agreement and a standard independent_contractor agreement standard product agreement under the standard product agreement t hired the developer to develop specific property ie p on a work-for-hire basis work the work is defined as finalization of that certain p known as which shall operate on the computer systems the systems having at least the following system requirements the work includes delivery to t of the object and source codes for the work for use on the systems plus the development tools including compilers and editors and all data and information at each milestone delivery date and deemed necessary by t to carry out and perform its rights under this agreement the deliverable such deliverables must include all the files and tools necessary to compile and create the final sellable version of the work under the terms of the agreement t will be the owner of the copyright and all other proprietary rights in the work and all products materials reports or other data developed under the terms of this agreement developer agrees and acknowledges that the work shall be considered a work made for hire that developer has no claim to any right title or interest in the work supplied to t pursuant to the terms of this agreement or otherwise and that developer will make no claims that any of such works infringe upon the copyright or other right title or interest of developer and that the work shall upon creation be owned exclusively by t t had the right to request any and all modifications which it deemed necessary to adapt the work to its specifications the work was not deemed accepted until all modifications requested by t had been made by the developer t reserved the right to terminate the agreement at any time for any reason if terminated the amounts paid_by t under the agreement to the developer were non- refundable unless termination occurred as a result of a breach of the developer’s representations and warranties the developer represented and warranted the following developer hereby represents and warrants that it has full and exclusive right and power to the work sold to t hereunder that it has not heretofore granted any rights to the work to any other person party or company which remain in effect that the rights granted herein will not infringe upon the rights of any other person or entity or breach or cause a default under developer’s organizational documents or any agreements entered into by developer that the work will be merchantable and fit for use on the computer system for which the work is intended to be used that developer will complete the work in accordance with the provisions set forth on schedule a and that the work and any enhancements made thereto does not and shall not violate or infringe any united_states or foreign patent trademark trade secret copyright or similar law or right in regards to the development of the work developer shall immediately initiate the development of the work and will notify t of developer’s expected delivery to t of the competed work and the associated computer_software in conformity with the milestones described herein developer shall consult with t during the development of the work and t shall have the right to review developer’s work developer shall make available to t all of developer’s work product in connection with such work in the event any bug may appear in the work at any time after acceptance of the work in addition to any other rights or remedies which t may have in such event developer agrees to immediately following t’s notification to developer of such problem correct such bug at developer’s own cost and expense if developer fails or refuses to correct such bug and t does so then in such event developer shall upon t’s demand reimburse t for any and all reasonable costs incurred by t in connection with such bug t reserves the right to offset any amounts not reimbursed to t against amounts otherwise owed to developer developer shall complete the work on the work in accordance with the milestones and no later than the dates set forth below as such may be modified from time to time by written_agreement of the parties t shall pay developer the sums set forth opposite each milestone below upon t’s being satisfied that such milestone has been satisfactorily achieved in the event that t does not believe that any milestone has been satisfactorily achieved t shall so notify developer after the milestone date together with t’s comments regarding such rejection and developer shall promptly submit or resubmit the materials to t this procedure shall be repeated until t determines that the milestone has been met or that further submission will be to no avail if t determines that further submission would be to no avail or that the project should be terminated for any reason t may immediately terminate this agreement whereby t’s entire liability to developer hereunder shall be the payments already made to developer at the time such determination is made minus amounts recoupable as a result of any breach of any representation or warranty by developer the parties were required to set forth a schedule of milestones standard product license agreement the standard product license agreement was used to purchase exclusive world- wide computer_software rights to existing p the consideration paid was composed of advance_payments and royalty payments t provided to the licensor the right_of_first_refusal to provide conversion or modification services in exchange for a royalty t had the right to request any and all reasonable modifications which it deemed to be necessary to adapt p to its specifications p was not deemed acceptable until all requested modifications had been made by the licensor as specified in the agreement any trademark or service_mark to p which came into existence during the term of the agreement was owned exclusively by t the agreement provided a licensor shall immediately initiate the development and subsequent delivery of the p and will notify t of licensor’s expected delivery to t of the completed p and the associated computer_software in conformity with the milestones described herein licensor shall consult with t during the development of the p and t shall have the right to review licensor’s work licensor shall make available to t all of licensor’s work product in connection with such p b in the event any bug may appear in the p at any time after acceptance of the p in addition to any other rights or remedies which t may have in such event licensor agrees to immediately correct such bug at licensor’s own cost and expense if licensor fails or refuses to correct such bug and t does so then in such event licensor shall upon t’s demand reimburse t for any and all reasonable costs incurred by t in connection with correcting such bug t reserves the right to offset any amounts not reimbursed to t against amounts otherwise owed to licensor c i licensor shall complete the work on the p in accordance with the milestones and no later than the dates set forth below as such may be extended or modified from time to time by written_agreement of the parties it is expected that t will have creative input with respect to deliverables and licensor will employ its best efforts to incorporate t’s creative input into the p t shall pay licensor as advances recoupable against all royalties payable to licensor hereunder the nonrefundable royalties sums set forth opposite each milestone below upon t’s being satisfied that such milestone has been satisfactorily achieved in the event that t does not believe in good_faith that any milestone has been satisfactorily achieved t shall so notify licensor after the milestone date together with t’s comments regarding such rejection and licensor shall promptly submit or resubmit the materials to t this procedure shall be repeated until t determines that the milestone has been met or that further submission will be to no avail if licensor determines that the changes requested by t will substantially increase the number of person-hours required to meet a particular milestone the parties will negotiate in good_faith any changes thus required in payments to licensor and or changes to the milestones if t determines in good_faith that further submission would be to no avail t’s entire liability to licensor hereunder shall be the payments already made to licensor at the time such determination is made minus amounts recoupable as a result of any breach of any representation or warranty by licensor all such milestones must be accompanied by the latest version of the source code ii within two weeks following licensor’s delivery to t of completed computer_software for the p in such form as required to meet the milestones described herein as determined by t t shall make an initial evaluation of such software to determine whether such computer_software is in t’s sole opinion in an acceptable form for testing by t should t determine that such computer_software is not acceptable for testing t shall give licensor written notice of said determination or terminate this agreement at t’s sole discretion upon t’s determination that such computer_software is ready for testing t shall have sixty days within which to test it and review the completed software and computer_software for such p hereinafter the test period the p is subject_to t’s acceptance as being commercially and technically satisfactory iii prior to the expiration of such test period t shall notify licensor in writing of t’s acceptance or rejection of such software if t rejects such software t shall specify the basis of t’s rejection and licensor shall have thirty days thereafter to correct such software as specified by t and return the software to t together with such documentation thereto for retesting by t within sixty days after licensor’s redelivery of the computer_software t shall provide licensor with either a written acceptance or rejection with a specification of the reasons for rejection this procedure shall be repeated until the computer_software and the documentation are accepted by t or until t determines in its sole discretion that licensor is unable to complete the p at which time t may terminate this agreement if t terminates this agreement t’s entire liability to licensor hereunder shall be the payments already made to licensor at the time such determination is made minus amounts recoupable as a result of any breach of any representation or warranty by licensor standard independent_contractor agreement the standard independent_contractor agreement was used primarily to hire independent contractors to develop non-technical aspects of p such as background or theme music on a work-for-hire basis under the terms of the agreement the contractor was required to deliver the work completed on each milestone delivery date including all source codes in addition contractor agrees to perform all services hereunder to t’s reasonable satisfaction and in compliance with the requirements of t under this agreement services shall be performed by contractor at its place of business services shall be performed to the satisfaction of t contractor agrees to use its best efforts in performing such services at a level consistent with persons having a similar level of education experience and expertise in the software industry in the performance of the services called for hereunder if contractor fails to deliver any deliverable item in conformance with the specification by its specified delivery date t will have the option to either a terminate this agreement and or b supply correct or complete the services and the deliverable item and deduct an amount equal to reasonable_compensation for t’s efforts including all compensation payments paid to others from any payments due contractor under this agreement contractor shall also be liable for any damages incurred by t resulting in the failure to timely deliver a deliverable item by its due_date t will be the owner of the copyright and all other proprietary rights in the work and all products materials reports or other data developed under the terms of this independent_contractor agreement contractor agrees and acknowledges that the work shall be considered works made for hire that contractor has no claim to any right title or interest in the work supplied to t pursuant to the terms of this agreement or otherwise and that contractor will make no claims that any of such products infringe upon the copyright or other right title or interest of the contractor and that the work shall upon creation be owned exclusively by t law and analysis a taxpayer may treat research or experimental expenditures which are paid_or_incurred by it during the taxable_year in connection with its trade_or_business as expenses which are not chargeable to the capital_account sec_174 a taxpayer is generally allowed the election of either currently deducting its research_and_experimental_expenditures or amortizing those expenditures over a period of not less than months sec_174 b sec_1_174-1 research expenses which are neither treated as expenses nor deferred and amortized must be charged to the capital_account sec_1_174-1 in general research_and_experimental_expenditures are those which represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 the term generally includes all such costs incident to the development or improvement of a product sec_1_174-2 product includes any pilot_model process formula invention technique patent or similar_property and includes products to be used by the taxpayer in its trade_or_business as well as products to be held_for_sale lease or license sec_1 a it does not include the acquisition of another’s production or process sec_1_174-2 sec_174 applies to costs paid_or_incurred by a taxpayer for research_and_experimentation undertaken directly by the taxpayer and to costs paid_or_incurred for research or experimentation carried on in the taxpayer’s behalf by a third party sec_174 does not apply to costs paid_or_incurred that represent expenditures_for the acquisition or improvement of depreciable_property used in connection with the research or experimentation to which the taxpayer acquires rights of ownership sec_1_174-2 if expenditures_for research or experimentation are incurred in connection with the construction or manufacture of depreciable_property by another they are deductible under sec_174 only if made upon the taxpayer’s order and at its risk no deduction is allowed if the taxpayer purchases another’s product under a performance guarantee whether express implied or imposed by local law unless the guarantee is limited to engineering specifications or otherwise in such a way that economic utility is not taken into account sec_1_174-2 under the given facts the amounts paid pursuant to the standard product agreement standard product license agreement and standard independent_contractor agreement are deductible if made upon t’s order and at its risk standard product agreements in the standard product agreement t would establish specific property which contained specific requirements to be developed on a work-for-hire basis t had the right to request any and all modifications which it deemed necessary to adapt the product to its specifications and the work was not deemed acceptable until all modifications requested by t had been made by the developer t paid the developer on a milestone basis when t believed the milestone had been met if t did not believe a milestone had been achieved t would notify the developer with comments regarding the rejection and the developer was to submit or resubmit the materials to t this process would be repeated until t determined that the milestone had been met or that further submission would be to no avail if further submission would be to no avail t could immediately terminate the agreement if terminated the amounts paid_by t under the agreement to the developer were non-refundable unless termination occurred as a result of a breach of the developer’s representations and warranties in addition the developer had to make any necessary corrections for program errors discovered after acceptance of the final software programs at its own expense the agreement provides that the computer_software programs produced by the developers would be the exclusive property of t and all materials produced by the developers in fulfilling their obligations under the agreements are works made for hire the developer had no claim to any right title or interest in the work t had the right to request any and all modifications which it deemed necessary to adapt the work to its specifications the work was not deemed accepted until all modifications request by t had been made by the developer at any time after acceptance of the work a bug appeared developer was required to correct the bug at the developer’s own cost and expense based on the terms of the standard product agreements the developers were responsible for the operability of the p software according to t’s specifications accordingly the standard product agreements were contracts for the purchase of computer_software standard product license agreement the standard product license agreement was used to purchase exclusive world- wide computer_software rights to existing p research_and_experimental_expenditures do not include the acquisition of another’s production or process sec_1_174-2 accordingly the amounts paid pursuant to the licensing agreement for the purchase of exclusive world-wide computer_software rights to existing p are excluded from the definition of research_and_experimental_expenditures and are not deductible under sec_174 under the standard product license agreement consideration was also paid for the conversion or modification services provided by the licensor t would establish specific modifications and the product was not deemed acceptable until all requested modifications had been made by the licensor t had the right to request any and all reasonable modifications which it deemed necessary to adapt the product to its specifications the product was not deemed accepted until all modifications request by t had been made by the licensor at any time after acceptance of the product a bug appeared licensor was required to correct the bug at the licensor’s own cost and expense t paid the licensor on a milestone basis when t believed the milestone had been met if t did not believe a milestone had been achieved t would notify the licensor with comments regarding the rejection and the licensor was to submit or resubmit the materials to t this process would be repeated until t determined that the milestone had been met or that further submission would be to no avail if further submission would be to no avail t could immediately terminate the agreement if terminated the amounts paid_by t under the agreement to the licensor were non- refundable unless termination occurred as a result of a breach of the developer’s representations and warranties within two weeks following the delivery of the product t could determine if the software was acceptable if t determined that the software was not acceptable t could terminate the agreement or the licensor had days to correct the software after redelivery of the product t had days to determine whether the product should be accepted or rejected the process could be repeated until t either accepted the product or terminated the agreement if terminated t’s entire liability to the licensor was for payments already made minus amounts recoupable as a result of any breach of any representation or warranty by licensor any trademark or service_mark which came into existence during the term of the agreement was owned exclusively by t based on the terms of the standard product license agreements the licensors were responsible for the conversion or modification of the p software accordingly the standard product licensing agreements were contracts for the purchase of computer_software standard independent_contractor agreement in the standard independent_contractor agreement t would establish specific property which contained specific requirements to be developed on a work-for-hire basis t paid the contractor on a milestone basis when t believed the milestone had been met if t did not believe a milestone had been achieved t could either terminate the agreement and or supply correct or complete the services and the deliverable items and deduct an amount equal to reasonable_compensation for t’s efforts from any payments due under the agreement the agreement provides that t will be the owner of the copyright and all other proprietary rights in the work the contractor had no claim to any right title or interest in the work based on the terms of the standard independent_contractor agreements the contractors were responsible for the operability of the nontechnical aspects of p according to t’s product specifications accordingly the standard contractor agreements were contracts for the purchase of computer_software case development hazards and other considerations please call if you have any further questions by harve m lewis chief passthroughs special industries branch field service division
